The defendant Frank Stout was on the 15th day of April, 1940, convicted in the court of common pleas of Oklahoma county of the crime of illegal *Page 253 
possession of intoxicating liquor, and his punishment assessed at a fine of $50 and 30 days' imprisonment in the county jail, from which judgment and sentence he appealed on the 30th day of August, 1940.
Since this appeal was taken, defendant, Frank Stout, departed this life on the 27th day of January, 1941, as shown by affidavit filed in this court on the 19th day of February, 1941.
In a criminal prosecution, the purpose of proceedings being to punish the accused, the action must necessarily abate upon his death, and where it is made to appear that defendant has died pending the determination of the appeal, the cause will be abated.
It is therefore considered, ordered, adjudged, and decreed that the proceedings in the above entitled cause do abate, and the cause is remanded to the trial court to enter its appropriate order to that effect.